


110 HJ 37 IH: Conferring honorary citizenship of the

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Israel (for
			 himself, Mr. Ackerman,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Chabot,
			 Mr. Crowley,
			 Mr. Fossella,
			 Mr. Al Green of Texas,
			 Mr. Hastings of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kirk, Mrs. McCarthy of New York,
			 Mr. Nadler,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Weiner,
			 Mr. Wexler, and
			 Mr. Wolf) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Conferring honorary citizenship of the
		  United States on Anne Frank.
	
	
		Whereas the United States has conferred honorary
			 citizenship on only 5 occasions in its more than 200 years, and honorary
			 citizenship is and should remain an extraordinary honor neither lightly
			 conferred nor frequently granted;
		Whereas one of the reasons the United States was at war
			 with Nazi Germany in World War II was because the Nazis persecuted and killed
			 millions of innocent Jews, Slavs, Gypsies, homosexuals, political opponents,
			 and members of other minority groups;
		Whereas the Nazis put to death approximately 1,500,000
			 Jewish children, including the young diarist, Anne Frank;
		Whereas Anne Frank’s diary, published by her father after
			 the war, has sold more than 31 million copies worldwide, has been translated
			 into more than 67 languages, and is one of the most widely read memoirs of the
			 Holocaust;
		Whereas generations of Americans of all faiths have read
			 The Diary of Anne Frank, learned of her struggle and great
			 courage, and been inspired by her story;
		Whereas The Diary of Anne Frank is the
			 ideal tool for Holocaust education, and is the first educational encounter with
			 the Holocaust for many American students;
		Whereas The Diary of Anne Frank has helped
			 many young people in dealing with issues of discrimination and bigotry, and
			 continues to serve as an enduring beacon of bravery, hope, and tolerance in the
			 face of brutal conditions;
		Whereas Anne Frank has come to represent the victims of
			 the Holocaust, the 1,500,000 Jewish children denied the chance to leave a
			 lasting mark on the world, and all of the children throughout the world faced
			 with situations of war, subjugation, and oppression;
		Whereas the legacy of Anne Frank serves as a reminder that
			 Americans must be informed, committed citizens of this Nation and the world in
			 order to prevent future genocides and similar atrocities; and
		Whereas by virtue of this resolution, Anne Frank becomes
			 the first young adult to be granted honorary citizenship, and is recognized as
			 a great hero, an inspiration, and an example for all, especially for the young
			 people of this Nation: Now, therefore, be it
		
	
		That Anne Frank is proclaimed
			 posthumously to be an honorary citizen of the United States.
		
